            Case 1:18-cv-01226-MMS Document 7 Filed 10/05/18 Page 1 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


 PERRY CAPITAL LLC,

                                                           No. 18-1226C
                Plaintiff,                                 (Chief Judge Sweeney)

           v.

 THE UNITED STATES,

                Defendant.


                    JOINT MOTION FOR A STAY OF PROCEEDINGS

       The parties respectfully request that the Court stay all proceedings in the above-captioned

case until the Court has resolved the Government’s pending omnibus motion to dismiss the

complaints in Fairholme Funds, Inc. v. United States, No. 13-465C, and the eleven other cases

that have been coordinated with Fairholme for briefing.1 The Court has granted the same relief

in four related cases: 683 Capital Partners, LP, et al. v. United States, No. 18-711C, Patt, et al.

v. United States, No. 18-712C, Wazee Street Opportunities Fund IV LP, et al. v. United States,

No. 18-1124C, and Highlands Capital I LP v. United States, No. 18-1150C. The Government’s

omnibus motion addresses takings, illegal exaction, breach of fiduciary duty, and breach of

contract claims similar to those brought by Perry Capital LLC (“Perry Capital”) in this case.



       1
           The Government has filed an omnibus motion to dismiss complaints in the following
twelve cases: Fairholme Funds, Inc. v. United States, No. 13-465C; Arrowood Indemnity Co. v.
United States, No. 13-698C; Cacciapelle, et al. v. United States, Nos. 13-466C, 13-496C, 13-
542C, 18-1124C; Fisher, et al. v. United States, Nos. 13-608C, 13-672C; Washington Federal v.
United States, No. 13-385C; Reid v. United States, No. 14-152C; Rafter v. United States, No. 14-
740C; Owl Creek Asia I, L.P., et al. v. United States, No. 18-281C; Akanthos Opportunity
Master Fund, L.P. v. United States, No. 18-369C; Appaloosa Investment Limited Partnership I,
et al. v. United States, No. 18-370C; CSS, LLC v. United States, No. 18-371C; and Mason
Capital L.P., et al. v. United States, No. 18-529C.
           Case 1:18-cv-01226-MMS Document 7 Filed 10/05/18 Page 2 of 5



                                       BACKGROUND

       Since June 2013, 19 actions filed in this Court assert claims arising from an August 17,

2012 amendment (the “Third Amendment”) to Preferred Stock Purchase Agreements between

the Department of the Treasury and two Government-sponsored enterprises, the Federal National

Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie

Mac). Each of the complaints include allegations that the Third Amendment effected a Fifth

Amendment taking of property and an illegal exaction, and many of the complaints allege the

amendment resulted in a breach of contract or fiduciary duty. On January 12, 2018, the Court

issued an order setting a schedule for briefing an omnibus motion to dismiss seven of the

complaints listed above. Order, Fairholme Funds, Inc., et al. v. United States, No. 13-465C,

ECF No. 396. Thereafter, on April 24, 2018, the Court coordinated the briefing of those seven

complaints with five more filed after the Court had set the schedule. The schedule for briefing

was, thereafter, modified on June 21, 2018. Order, Fairholme Funds, Inc., et al. v. United States,

No. 13-465C, ECF No. 408. The Government filed its initial omnibus motion to dismiss on

August 1, 2018, and an amended motion on October 1, 2018. See Def. Amended Omnibus

Motion To Dismiss, Fairholme Funds, Inc., et al. v. United States, No. 13-465C, ECF No. 421.

       On August 15, 2018, Perry Capital filed its complaint in this action, and the

Government’s response to the complaint is currently due on October 15, 2018. In its complaint,

Perry Capital raises claims, including Fifth Amendment taking, illegal exaction, and breach of

fiduciary duty and contract, similar to those addressed in the Government’s omnibus motion to

dismiss.




                                                2
          Case 1:18-cv-01226-MMS Document 7 Filed 10/05/18 Page 3 of 5



      THE COURT SHOULD ENTER A STAY OF PROCEEDINGS IN THIS CASE

       The Court’s “power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The “court’s

discretion to stay its proceedings is broad and well established.” Farmer v. United States, 132

Fed. Cl. 343, 345 (2017) (citing Cherokee Nation of Oklahoma v. United States, 124 F.3d 1413,

1426 (Fed. Cir. 1997) (“The power of a federal trial court to stay its proceedings, even for an

indefinite period of time, is beyond question.”)). In deciding whether to stay proceedings, “a

court must exercise its judgment by considering the most orderly course of justice and the

interests of the parties, weighing any competing interests.” UnionBanCal Corp. & Subsidiaries

v. United States, 93 Fed. Cl. 166, 167 (2010) (citing Landis, 299 U.S. at 255). “The orderly

course of justice and judicial economy is served when granting a stay simplifies the ‘issues,

proof and questions of law which could be expected to result from a stay.’” Id. (citing CMAX,

Inc. v. Hall, 300 F.3d 265, 268 (9th Cir. 1962)).

       In its omnibus motion to dismiss, the Government seeks dismissal of the cases that were

subject to coordinated briefing. Because Perry Capital raised similar claims in its complaint, if

the Court grants the Government’s motion to dismiss the cases involved in the coordinated

briefing, Perry Capital’s complaint may be made moot or otherwise impacted such that further

litigation will either not be necessary or will be more efficiently disposed of in light of the

court’s ruling on the motion to dismiss. Likewise, if the Court denies the Government’s motion

to dismiss, that may moot out or otherwise impact any motion to dismiss briefing on the claims

in the complaint here. Should the Court deny the Government’s motion to dismiss, the parties

will meet and confer on a briefing schedule. The parties respectfully submit that a stay will



                                                    3
          Case 1:18-cv-01226-MMS Document 7 Filed 10/05/18 Page 4 of 5



result in the most efficient use of the parties’ resources. The process will preserve the status quo

while not prejudicing either plaintiff’s right to litigate its claims at the appropriate time, or the

Government’s right to oppose such claims. See Farmer, 132 Fed. Cl. at 345 (granting a motion

for stay where it would serve the valuable purpose of preserving the resources of the parties and

the Court).

                                           CONCLUSION

        For the foregoing reasons, the Court should grant the parties’ joint motion for a stay of

proceedings pending the resolution of the Government’s omnibus motion to dismiss the cases

covered by the coordinated briefing procedure




                                                   4
         Case 1:18-cv-01226-MMS Document 7 Filed 10/05/18 Page 5 of 5



.Respectfully submitted,



 John W.F. Chesley                               JOSEPH H. HUNT
    Counsel of Record                            Assistant Attorney General

 GIBSON, DUNN & CRUTCHER LLP
 1050 Connecticut Avenue, N.W.                   s/ Robert E. Kirschman, Jr.
 Washington, D.C. 20036                          ROBERT E. KIRSCHMAN, JR.
 Tel: (202) 955-8500                             Director
 Fax: (202) 530-9651
 jchesley@gibsondunn.com
                                                  s/ Kenneth M. Dintzer
 Of Counsel:                                     KENNETH M. DINTZER
 Matthew D. McGill                               Deputy Director
 Christopher B. Leach                            Commercial Litigation Branch
 GIBSON, DUNN & CRUTCHER LLP                     Civil Division
 1050 Connecticut Avenue, N.W.                   U.S. Department of Justice
 Washington, D.C. 20036                          P.O. Box 480
                                                 Ben Franklin Station
 Attorneys for Plaintiff Perry Capital LLC       Washington, DC 20044
                                                 Telephone: (202) 616-0385
                                                 Facsimile: (202) 307-0973
                                                 Email:     Kenneth.Dintzer@usdoj.gov

                                                 Attorneys for Defendant

 October 5, 2018




                                             5
